THE COMMONWEALTH COURT OF PENNSYLVANIA



Mark W. Daman and Valerie A.     :
Daman,                           :
                     Petitioners :
                                 :
          v.                     : No. 1009 F.R. 2013
                                 :
Commonwealth of Pennsylvania,    :
                     Respondent :




                                   ORDER


            AND NOW, this 21st day of December, 2017, the opinion filed
October 16, 2017, in the above-captioned matter shall be designated Opinion rather
than Memorandum Opinion, and it shall be reported.


                                     ________________________________
                                     DAN PELLEGRINI, Senior Judge